Citation Nr: 1028617	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985 
and from October 1988 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision in which the RO, 
in pertinent part, denied the Veteran's claim seeking entitlement 
to service connection for bilateral hearing loss.  The Veteran 
perfected an appeal to the denial of the claim.  

The Board notes that the Veteran perfected an appeal with respect 
to the November 2008 decision in which the RO, in pertinent part, 
denied entitlement to service connection for obsessive-compulsive 
disorder with memory loss, entitlement to an initial rating in 
excess of 10 percent for service connected gastroesphageal reflux 
disease with hiatal hernia, and entitlement to an initial 
compensable evaluation for service connected benign prostatic 
hypertrophy.  However, a notice of withdrawal of appeal in its 
entirety was received by the VA in June 2009 with respect to 
those three issues.  In addition, the Board notes that the 
Veteran filed a timely notice of disagreement with a January 2009 
rating decision which denied entitlement to service connection 
for tinnitus.  The Veteran was issued a statement of the case and 
the Veteran failed to file a VA Form 9 to perfect the appeal.  As 
such, the only issue before the Board is the one listed on the 
title page.  


FINDING OF FACT

The evidence of record establishes that the Veteran does not have 
a bilateral hearing loss disability.  

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (Apr. 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In this appeal, a July 2008 pre-rating letter provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or the 
evidence itself to the VA.  The July 2008 letter also provided 
notice as to how disability ratings and effective dates are 
assigned (if service connection is granted), and the type of 
evidence that impacts these types of determinations, consistent 
with Dingess.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, VA treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran's 
representative.  Considering the claim for service connection for 
hearing loss in light of the record and the governing legal 
authority, the Board finds that the claims must be denied.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
decided herein.





II.  Analysis

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, a showing of 
continuity of symptomatology after service will generally be 
necessary to establish a service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be granted for a 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran has contended that he has developed hearing loss from 
his noise exposure while serving on active duty.  Service 
treatment records show that the Veteran was given numerous 
audiological examinations while in-service and all of the 
examinations showed clinically normal hearing.  

The Veteran was afforded a VA examination in August 2008.  The 
Veteran reported bilateral hearing loss and stated that he served 
as an attack helicopter pilot and instructor.  He reported that 
he was in combat while serving in Desert Storm.  The Veteran 
denied occupational or recreation noise exposure.  The Veteran 
denied any history of noise exposure following his military 
service.  

During a contemporaneous VA audio examination a pure tone test 
was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
10
5
10
7.5
LEFT
5
10
10
5
7.5

Speech recognition scores were 100 in the right ear and 100 in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is not considered a disability.  The 
VA audio examiner stated that pure tone audiometry revealed 
bilateral clinically normal hearing.   

A January 2009 VA examination note shows that the Veteran 
reported being exposed to helicopter and airfare noise with use 
of hearing protection.  During a contemporaneous VA audio 
examination a pure tone test was conducted and revealed the 
following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
15
10
15
12.5
LEFT
5
15
10
15
11.25

Speech recognition scores were 100 in the right ear and 100 in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is not considered a disability.  The 
VA audio examiner stated that pure tone audiometry revealed 
bilateral clinically normal hearing.   

Based on the Veteran's August 2008 and January 2009 examinations, 
the Board finds that the Veteran currently has no hearing loss 
disability within VA standards and thus does not meet the first 
element required to establish service connection.  38 C.F.R. 
§ 3.385.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence of a 
current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  Given that a 
presently existing hearing loss disability is not demonstrated by 
the evidence of record, the Board determines that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  Accordingly, the appeal 
is denied.

In reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


